DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10820369. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, ‘369 discloses the limitations in claims 1-4, and 7.
For claim 2, ‘369 discloses the limitations in claim 5.
For claim 3, ‘369 discloses the limitations in claim 6.
For claim 4, ‘369 discloses the limitations in claim 4.
For claim 5, ‘369 discloses the limitations in claims 1-4, 7, 8, and 13.
For claim 6, ‘369 discloses the limitations in claim 11.
For claim 7, ‘369 discloses the limitations in claim 12.
For claim 8, ‘369 discloses the limitations in claims 1-4, 7, 13 and 14.
For claim 9, ‘369 discloses the limitations in claims 1-4, 7, 13 and 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Brodersen et al (US 2008/0198870) [hereafter R1] or, in the alternative, under 35 U.S.C. 103 as obvious over R1 in view of Fujii (US 2006/0111097) [hereafter R2].
For claims 1, 5, 8, and 9, R1 discloses receiving, by a system comprising a processor (paragraphs 53-57 CRM and processor), a wireless connection establishing request of a first device (paragraphs 3, 5, 42-52, Fig 6, when a wired connection is disconnected, new wireless connection information including authorization is created and send to set up the connection); verifying, in response to determining that the wireless connection establishing request comprises connection authentication information, a legality of the first device according to related information of a historical wired connection between the first device and a second device (paragraphs 3, 5, 42-52, Fig 6, security information included to legally allow the connection (1) from a user in response, (2) previously stored for a connection which will be used in response to the disconnection, and also (can request security information in response to the disconnection); and sending a response to the wireless connection establishing request to the first device that is authenticated, wherein the connection authentication information comprises the related information of the historical wired connection between the first device and the second device (paragraphs 3, 5, 42-52, Fig 6 data and signaling is exchanged for connection setup, also, handshaking and authorization response).
Or, in the alternative,
R2 discloses receiving a wireless connection establishing request of a first device (paragraphs 45-46 wireless connection request), verifying, in response to determining that the wireless connection establishing request comprises connection authentication information, a legality of the first device according to related information of a historical wired connection between the first device and a second device (paragraph 46 it was common and well known in the art to, when using a previous wired connection, after disconnection, to use identification or information exchanged during the wired connection, for authorization during a wireless connection) and sending a response to the wireless connection establishing request to the first device that is authenticated (paragraphs 45-46 wireless connection response).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use information including identification or information transmitted during the wired connection to authorize the wireless connection after disconnection taught by R2. The rationale to combine would be to increase device/connection security (R2 paragraph 7), to safely and quickly set parameters for communication (paragraph 9), to use a known technique in a known device, to increase possible implementation increasing marketability, and design choice.
For claims 2 and 6, R1 discloses determining a connection authentication way of establishing a wireless connection between the first device and the second device (paragraphs 3, 5, 42-52, Fig 6, if determined that the wired connection has disconnected, connect to wireless).
For claims 3 and 7, R1 discloses the determining the connection authentication way comprises: determining the connection authentication way during communication between the first device and the second device via the wired connection (paragraphs 3, 5, 42-52, Fig 6 if determined that the wire disconnect, connect to wireless).
For claim 4, R1 discloses the related information of the wired connection comprises at least one of identification information of the first device and the second device, a data transmission amount in a preset time period, related information of transmitted data, or a disconnection time of the wired connection (paragraphs 3, 5, 42-52, Fig 6 at least one of identification information of the first device and the second device, related information of transmitted data).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Branigan et al (US 2002/0090089) discloses providing authentication information for a wired connection through a wireless connection; Hashimoto (JP 2012090026) discloses communication with a previous device through wireless after wired disconnection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463